Title: August [1797]
From: Washington, George
To: 




1. Wind Southerly—heavy shower in the afternoon & much rain fell in the Night. Mer. 78. Mr. Bolling & Mr. L. Washington of King George came here.


   
   Robert Bolling (born c.1759) of Centre Hill, Petersburg, was the son of Robert Bolling (1730–1775) and Mary Tabb Bolling of Bollingbrook. He married in 1796 his third wife, Sally Washington, daughter of Lawrence Washington of Chotank. Bolling had served in the Virginia militia during the Revolution (DAVIDSONNora F. M. Davidson. “Revolutionary Services of Robert Bolling, of Petersburg.” Virginia Magazine of History and Biography 12 (1904–5): 154–56., 154–56; Va. Mag., 4 [1897], 330–31). l. washington of king george: probably Bolling’s brother-in-law, Lawrence Washington, Jr. (see entry for 27 July 1785).



 


2. Wind Easterly. Showers in the Morng. & Afternoon. Mer. 77. B. & W. went away.
 


3. Raining more or less from 10 Oclock—M. 77.
 


4. Wind at So. Et. & Easterly—appearances of Rain but none fell. Warm Mer. 85. Mrs. Peake & Miss Evelin dined here.

	
   
   miss evelin: GW undoubtedly means Fanny Edelen (see entries for 28 Dec. 1771 and 7 Nov. 1785). Mrs. Peake is probably Humphrey Peake’s widow, Mary Stonestreet Peake.



 


5. Warm & sultry in the forepart of the day with great appearances afterwards & a slight Shower in the evening—Mer. 85. Doctr. Stuart & daughter Nancy came here.


   
   Dr. David Stuart (see entry for 3 Jan. 1785) was appointed by GW as one of the three original commissioners for the Federal City but resigned that office in Sept. 1794. The settlement of a long-standing dispute with Robert Alexander (see entry for 27 Mar. 1788) over the nearby Abingdon property

(see entry for 12 Mar. 1785) had necessitated the Stuart family’s removal from there about 1792. They were at this time living at Hope Park, a 2,000-acre estate about 10 miles west of Abingdon in a more isolated area of Fairfax County. Stuart’s daughter Ann Calvert (Nancy) Stuart was about 14 years old at this time.



 


6. Showery in the morning & cloudy most part of the day. Mer. 76. Wind at No. Et.
 


7. Appearances of Rain until 10 Oclock & a sprinkle at Night. Mer. 76. Dr. Stuart & daughter returned home. I went to the annual Meeting of the Potk. Co. at George town. Dined at the Union tavern & lodged at Mr. Thos. Peter’s.


   
   potk. co.: Work on building locks and clearing the Potomac River and its tributaries for navigation had been under way for more than a decade. When money was plentiful, the work progressed rapidly, with the employment of many Irish and German indentured servants and hired laborers; but from 1788 until the present year, funds for the work on the river gradually became harder to procure. Efforts were largely bent on obtaining enough money to complete the locks at Great Falls, the only part of the Potomac River at which a portage was still necessary. There were repeated calls on shareholders for additional contributions; the legislatures of Maryland and Virginia were petitioned at various times for the sale of more shares to be added to the capital stock; attempts were made to force delinquent subscribers to pay their quotas. Despite all efforts to raise money, funds were at this time entirely exhausted. At the 1797 annual meeting in Georgetown the shareholders of the Potowmack Company found it necessary to agree to sell the indentures of the servants and discharge the company’s laborers. Among the attempts to raise more money was an order to the directors to sell or mortgage all shares belonging to the company; to open the books for 30 additional shares at £130 each; to petition the Virginia and Maryland legislatures for permission to collect tolls at Great Falls; and “to mortgage the tolls for the amount of $16,000, all monies to be applied to the works at Great Falls” (BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 95). For further information on the activities of the Potowmack Company during the period 1788 to 1797, see BACON-FOSTERCorra Bacon-Foster. Early Chapters in the Development of the Patomac Route to the West. Washington, D.C., 1912., 82–100 and 169–71.



   
   The Union Tavern, built in 1796 by the subscription of a number of Georgetown citizens, was a three-story brick structure located at the corner of Washington (30th) and Bridge (M) streets. It boasted an elegant assembly, or ball, room which was a favorite accommodation for birthday balls and other social assemblies (BRYANWilhelmus Bogart Bryan. A History of the National Capital: From Its Foundation through the Period of the Adoption of the Organic Act. 2 vols. New York, 1914–16., 1:280; EBERLEIN & HUBBARDHarold Donaldson Eberlein and Cortlandt Van Dyke Hubbard. Historic Houses of George-Town & Washington City. Richmond, Va., 1958., 10–12).



 


8. Returned home to dinner. Drizling at times until one Oclock—clear afterwds. Mer. 75. Wind No. W. in the Aftern.
 


9. No rain, but appearances of it in the afternoon. Wind Northerly—Mer. 73.
 



   
10. Clear & cool all day with the wind varying from No. Wt. to No. Et. Mery. at 70. Miss Fanny Henley came.


   
   Frances (Fanny) Henley (b. 1779) was the eldest child of Martha Washington’s sister Elizabeth and her second husband, Leonard Henley, of James City County. Fanny later became the third wife of Tobias Lear.



 


11. Morning & evening cloudy but no rain—Wind shifting from No. Et. to So. Wt.—Mer. 73.
 


12. Fair until evening, when it began to rain moderately. Wind at So. West & Mer. 79. Genl. Lee, Lady & daughter came.


   
   genl. lee: Henry (Light Horse Harry) Lee’s first wife, Matilda, died in 1790 and in 1793 Lee married Anne Hill Carter (1773–1829), daughter of Charles Carter of Shirley and his second wife, Anne Butler Moore Carter. The daughter who accompanied the Lees was Lucy Grymes Lee (1786–1860), a child of Lee’s first marriage.



 


13. Wind rather variable with Showers in the afternoon. Mer. 79. General ⟨L.⟩ & ca. went away & Mr. Bourne and Mr. Lear came.



   
   mer.: GW has inadvertently written “Mer.” twice in the MS. Mr. Bourne may be Sylvanus Bourne, who was vice-consul in Amsterdam about 1794 and in June 1797 was appointed consul general to the Batavian Republic. A notice in the Alexandria newspaper on 7 Nov. stated that he and his wife “sailed from Chester on Sunday last, in the ship Phoenix, for Amsterdam” (Columbian Mirror [Alexandria], 7 Nov. 1797).



   
   Tobias Lear, whose second wife, Fanny Bassett Washington Lear, had died in late Mar. 1796, seems to have been living in Washington City. Lear, now a merchant in the Federal City, was also president of the Potowmack Company and was on his way to the Great Falls on company business (Lear to GW, 16 Aug. 1797, DLC:GW). Lear wrote GW a few weeks later that he was resolved to take up residence in the fall at Walnut Tree Farm, a section of Clifton’s Neck which GW had given to Fanny and George Augustine Washington in 1787 (see entry for 10 Feb. 1787). There he would take up farming and direct the studies of his “Charming boys”—Fanny Lear’s two orphan sons, George Fayette Washington (1790–1867) and Charles Augustine Washington (b. 1791), and his own child, Benjamin Lincoln Lear (c.1791–1832), the son of his first wife, Mary Long Lear. He had hoped to rent GW’s adjacent River Farm for the coming year, but the season was too far advanced and GW had already made other arrangements to farm the land himself (Lear to GW, 8 Sept. 1797, DLC:GW; GW to Lear, 11 Sept. 1797, NN: Washington Papers).



 


14. Wind at No. Wt. & Cool all day. Mer. 70. Mr. Bourne & Mr. Lear went away & Mr. Ferdd. Fairfax came.

	
   
   Ferdinando Fairfax (see entry for 31 May 1769) inherited from his uncle George William Fairfax in 1787 all his property, including the Belvoir estate in Fairfax County and tracts of land in Berkeley (later in Jefferson) County. Ferdinando’s home, Shannon Hill, on the Shenandoah River was about halfway between Key’s ferry and Snickers’ ferry. During this visit to Mount Vernon, Fairfax discussed with GW the possibility of hiring one of GW’s jackasses to stand at Shannon Hill for the season and of GW’s purchasing or hiring a cook to replace one who had recently run away (Ferdinando Fairfax to GW, 22 Aug. 1797 and 2 Mar. 1798, DLC:GW).



 


15. Clear & Cool—wind at No. W. Mer. 71. Mr. Fairfax went away.
 


16. Clear wind varying from No. W. to S. W. Mer. 73.
 


17. Wind inclining to the Westward—Mer. 73. Weather clear. Went with the family to Alexa. Dined with Mr. Potts. Doctr. Stuart came home with us in the evening.


   
   Mr. Potts is John Potts, Jr., formerly of Pottsgrove (Pottstown), Pa. (see entry for 11 Sept. 1785).



 


18. Wind Southerly—Clear—Mer. at 79. Doctr. Stuart went away.
  

   

19. Wind Southerly all day. Mer. at 82. Some app[earanc]e of Rain.
 


20. But little wind & that variable. Weather clear. Mer. 79.
 


21. Clear with little or no wind. Mer. at 80.
 


22. Clear & warm. Wind small & variable. Mer. 79.
 


23. Very little wind rather inclining to the Westward. Mer. 80. Mr. Richd. Randolph & Mr. Carter Beverly came to dinner & Captn. Blackburn & lady in the Afternoon. Clouds but no R.


   
   Richard Randolph, Jr. (c.1758–1799), of Curles in Henrico County was married to Maria Beverley Randolph (1764–1824), daughter of Robert Beverley (1740–1800) and Maria Carter Beverley (1745–1817) of Blandfield. Randolph’s brother-in-law, Carter Beverley (1774–1844), was a justice of Culpeper County. captn. blackburn & lady: Richard Scott Blackburn (died c.1804–5), the eldest son of Thomas and Christian Scott Blackburn of Rippon Lodge near Dumfries, had been appointed to a captaincy in the United

States Army in 1794. Earlier, in 1790–91, he served one term in the Virginia House of Delegates. Blackburn was married first to Judith Ball and then, sometime after Oct. 1796, to Ann Blause (c.1760–c.1804).



 


24. The latter Gentn. & lady went away after breakfast & the former after dinner. Calm. Mer. at 80.
 


25. Very warm with but little Wind in the forenoon—Mer. at 82. Mr. Wilson & Mrs. Ramsay—Mr. & Mrs. Potts & two daughters dined here.


   
   Mr. Wilson is William Wilson, merchant, of Alexandria (see entry for 17 April 1785). Mrs. Ramsay is Mrs. Elizabeth Ramsay, mother of Eliza Ramsay Potts and widow of Patrick Ramsay, a Scottish merchant of Blandford, Prince George County. At the beginning of the Revolution, Patrick Ramsay returned with his family to Glasgow, where he died. His widow and children came back to America in the 1780s and settled in Alexandria (SLAUGHTER [3]Philip Slaughter. A History of Bristol Parish, Va., with Genealogies of Families Connected Therewith, and Historical Illustrations. Richmond, 1879., 211). William Wilson may have been married to one of Mrs. Ramsay’s daughters (deed of Elizabeth Ramsay to John Potts, Jr., and William Wilson, Fairfax County Deeds, Book T–1, 7–11, Vi Microfilm; WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 14 [1905–6], 211–13). John Potts, Jr., and his wife, Eliza Ramsay Potts (see entry for 18 Nov. 1787), had at least three daughters: Sophia W., Anna, and W. D. Potts (SLAUGHTER [3]Philip Slaughter. A History of Bristol Parish, Va., with Genealogies of Families Connected Therewith, and Historical Illustrations. Richmond, 1879., 211).



 


26. Mrs. Washington dined here and in the afternoon Genl. & Mrs. Spotswood—Captn. Spotswood Miss Spotswood & Miss Thornton came. But little wind & great appearances of Rain. Mer. 81.


   
   Mrs. Washington is undoubtedly Lund Washington’s widow, Elizabeth Foote Washington, of nearby Hayfield.



   
   Alexander Spotswood of New Post and Nottingham, both in Spotsylvania County, and his wife, Elizabeth Washington Spotswood, were accompanied by two of their children and a niece; Capt. John Augustine Spotswood, a son, was captain of a schooner probably involved in the West Indies trade (see entry for 30 April 1785; John A. Spotswood’s statement of his property, 1798, DLC:GW). Miss Spotswood was probably the eldest daughter, Mary; Miss Thornton was one of the four daughters of Mrs. Spotswood’s sister Jane Washington Thornton (born c.1752) and her husband, Col. John Thornton, son of Col. Francis Thornton (d. 1784) of Society Hill.



 


27. Clear, with the wind at No. W. all day. Mer. at 78.
 


28. Clear—Mercury at 80. Wind Southerly.
 


29. Clear—Wind Southerly. M. at 80. Mr. Bushd. Washington Mr. Fieldg. Lewis & Wife and Miss Dade dined here & went away afterwards.



   
   Bushrod Washington had moved his law practice from Alexandria to Richmond in 1790. Fielding Lewis, Jr., was married to Nancy Alexander, daughter of Gerard and Mary Dent Alexander of Fairfax County. The Miss Dade who accompanies the Lewises is undoubtedly one of Mrs. Lewis’s relatives; there were numerous marriages between the Alexander and Dade families over several generations.



 


30. Clear, with the Wind, tho little of it Southerly. Mercury 80. Ludwell Lee Esqr. & Lady & Miss Armistead dined here.


   
   Richard Henry Lee’s eldest son, Ludwell Lee (1760–1836), served in the Virginia House of Delegates 1787–90 and was now speaker of the Virginia Senate. His first wife, Flora Lee, had died, and he was married again on 30 May 1797 to Elizabeth (Betsey) Armistead, daughter of Bowles and Mary Fontaine Armistead. The Miss Armistead who appears with the Lees is undoubtedly one of the bride’s sisters.



 


31. Appearances of rain in the Morning—clear & warm afterwards. Mer. at 84. Genl. Spotswoods family & ours dined with Mr. Ludwell Lee. And Mr. Nichs. Fitzhugh & his wife came here to dinner & Mr. Lawe. Lewis in the evening.


   
   dined with mr. ludwell lee: at Shuter’s (Shooter’s) Hill, Lee’s home just outside Alexandria. Nicholas Fitzhugh (1764–1814), one of 14 children of Henry Fitzhugh (1723–1783) of Bedford and Sarah Battaile Fitzhugh (1731–1783), lived at Ravensworth in Fairfax County. He served in the House of Delegates 1790–91 and 1800–3, and then was appointed judge of the United States circuit court for the district of Washington. He married in 1788 Sarah Ashton, daughter of Burdett Ashton and his wife, Ann Washington Ashton, GW’s niece.



   
   Lawrence Lewis, son of GW’s sister Betty, had been invited by GW to reside at Mount Vernon to help with the entertainment of the many guests. GW informed Lewis, however, that he would “expect no Services from you for which pecuniary compensation will be made. I have already as many on wages as are sufficient to carry on my business and more indeed than I can find means to pay, conveniently. As both your Aunt and I are in the decline of life, and regular in our habits, especially in our hours of rising & going to bed; I require some person (fit & proper) to ease me of the trouble of entertaining company; particularly of Nights, as it is my inclination to retire (and unless prevented by very particular company, always do retire) either to bed, or to my study, soon after candle light. In taking these duties (which hospitality obliges one to bestow on company) off my hands, it would render me a very acceptable service, and for a little time only, to come, an hour in the day, now and then, devoted to the recording of some Papers which time would not allow me to complete before I left Philadelphia, would also be acceptable” (4 Aug. 1797, ViMtvL).



